Exhibit 10.15
AMENDMENT TO EMPLOYMENT OFFER LETTER AGREEMENT
     THIS AMENDMENT, dated and effective as of December 22, 2009, by and among
Ensco International Incorporated (hereinafter referred to as the “Company”) and
Daniel W. Rabun, (hereinafter referred to as the “Executive”).
W I T N E S S E T H:
     WHEREAS, on February 6, 2006, the Company entered into an Employment Offer
Letter Agreement with the Executive in connection with the Executive’s
appointment as the President and a member of the Board of Directors of the
Company, in each case effective on or about March 31, 2006 (the “Letter
Agreement”), pursuant to which the Executive will be entitled to a specified
severance payment in the event of his involuntary termination other than for
cause, or his actual or constructive termination other than for cause within two
years following a change in control of the Company; and
     WHEREAS, the Company and the Executive desire to amend the Letter Agreement
in order to clarify the intended meaning of (i) “change in control” within the
meaning of the Letter Agreement, and (ii) other provisions of the Letter
Agreement as provided herein;
     NOW, THEREFORE, in consideration of the mutual premises and the covenants
herein contained, the Company and the Executive hereby agree to the following
amendment to the Letter Agreement to read as follows:
     The seventh paragraph of the Letter Agreement is hereby amended and
replaced by the following three paragraphs to read as follows:
     You shall be entitled to a lump sum severance payment from ENSCO of an
amount equal to two times the sum of your most recent annual base salary from
ENSCO and the target bonus for the current year under the Ensco International
Incorporated 2005 Cash Incentive Plan (the “2005 ECIP”), or a successor plan,
plus immediate vesting for 20% of the Initial Grants, in the event your
employment is involuntary terminated by ENSCO other than by reason of gross
negligence, malfeasance, breach of fiduciary duty, or like cause (“For Cause”).
ENSCO shall make the severance payment under this paragraph to you not later
than the March 15th of the calendar year immediately following the calendar year
in which your employment is involuntarily terminated.
     In the event your employment is actually or constructively terminated other
than For Cause within two years following a Change in Control of ENSCO, you
shall be entitled to (i) a lump sum severance payment from ENSCO of an amount
equal to three times the sum of your most recent annual base salary from ENSCO
and the target bonus for the current year under the 2005 ECIP, or a successor
plan, and (ii) full vesting of all outstanding equity (restricted stock and
options) awards.
     For purposes of this Letter Agreement, a “Change in Control” of ENSCO shall
mean the occurrence of any of the following events: (a) a change in the
ownership of ENSCO, which





--------------------------------------------------------------------------------



 



occurs on the date that any one person, or more than one person acting as a
group, acquires ownership of stock of ENSCO that, together with stock held by
such person or group, constitutes more than 50% of the total voting power of the
stock of ENSCO, or (b) a majority of the members of the Board of Directors of
ENSCO (the “Board”) is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election; provided, however, a
Change in Control of ENSCO shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of related transactions immediately
following which the record or beneficial holders of the voting stock of ENSCO
immediately before such transaction or series of transactions continue to have a
majority of the direct or indirect ownership in one or more entities which,
singly or together, immediately following such transaction or series of
transactions, either (i) own all or substantially all of the assets of ENSCO as
constituted immediately prior to such transaction or series of transactions, or
(ii) are the ultimate parent with direct or indirect ownership of all of the
voting stock of ENSCO after such transaction or series of transactions.
     ENSCO shall make the severance payment under this paragraph to you on the
date which is the sixth-month anniversary of the date on which your employment
actually or constructively terminated. If you become entitled to the severance
payment under this paragraph, you shall not be entitled to a severance payment
under the immediately preceding paragraph.
     The general and Change in Control severance protection provided under the
two immediately preceding paragraphs will have an initial applicability of four
years following the commencement of your employment, with annual one-year
extensions unless terminated in writing by ENSCO at least one-year prior to the
scheduled expiration.
     IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, and the Executive have caused this amendment to the Letter Agreement
to be executed on the date first above written.

            ENSCO INTERNATIONAL INCORPORATED
      /s/ Cary A. Moomjian, Jr.       By: Cary A. Moomjian, Jr.      Its: Vice
President              /s/ Daniel W. Rabun       Daniel W. Rabun           

2